Citation Nr: 1604767	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-37 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus prior to October 22, 2012, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim for a disability rating in excess of 10 percent for bilateral pes planus.  In a May 2013 rating decision, the RO increased the disability rating to 30 percent, effective October 22, 2012.  Despite the assignment of an increased disability evaluation for this disorder, however, the issue remains in appellate status because a higher schedular rating is available for that period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal."). 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder. 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  For the pertinent period prior to October 22, 2012, the Veteran's bilateral pes planus was manifested by no greater than subjective reports of constant pain in the soles of both feet, and objective findings of slight tenderness with palpation of the plantar surface of each foot, but without objective evidence of malalignment of the tendo achilles, marked deformity, pain on manipulation and use of the feet, an indication of swelling on use or characteristic callosities. 

2.  Beginning October 22, 2012, the Veteran's bilateral pes planus has been manifested by objective findings of bilateral foot pain, including extreme tenderness of the plantar surfaces, not relieved by arch supports.   


CONCLUSIONS OF LAW

1.  For the pertinent period prior to October 22, 2012, the criteria for a disability rating in excess of 10 percent for bilateral pes planus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

2.  Affording the Veteran the benefit of the doubt, for the period beginning October 22, 2012, the criteria for a disability rating of 50 percent for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in May 2008, which notified the Veteran of the types of evidence needed to substantiate her claim, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that she provide any information or evidence in her possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman by informing the Veteran of how VA determines the disability rating and effective date elements of a claim.  The claim was readjudicated in an August 2009 Statement of the Case and a May 2013 Supplemental Statement of the Case, which provided her with the specific rating criteria under which her disability has been evaluated.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's private, VA and post-service Madigan Army Medical Center treatment records, as well VA examination reports dated August 2008 and October 2012.  Additionally, the claims file contains the Veteran's statements and testimony in support of her claim.  The Veteran has not referenced any outstanding records that she wanted VA to obtain or that were relevant to her claim that have not already been associated with the claims folder.

Review of the VA examination reports demonstrates that the examiner (who conducted both examinations) reviewed the Veteran's complete claims file, performed comprehensive physical examinations, reviewed diagnostic test results, provided clinical findings detailing the results of the examinations, and provided information necessary to determine the severity of the Veteran's disability.  Accordingly, the examination report is sufficient upon which to base a decision in this case.

As noted above, in April 2015, the Veteran testified at a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing was held in compliance with the provisions of Bryant.  Furthermore, there has been no assertion by the Veteran or her service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  The Veteran's statements, as well as those of her representative, demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focused on such evidence and elements.  The Board thus finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record. 

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where the claimant has disagreed with an initially assigned disability, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided, but may be decided on a case-by-case basis for certain disabilities.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

The Veteran's bilateral pes planus has been rated under DC 5276.  Under this diagnostic code, a noncompensable rating is warranted for "mild" symptoms, relieved by built-up shoe or arch supports; a 10 percent rating is warranted for "moderate" impairment, manifested by the weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, and pain on manipulation and use of the feet;  a 30 percent rating is warranted for "severe" bilateral pes planus,  manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; and a 50 percent rating is warranted for "pronounced" bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar fasciitis surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.
Words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6. 

Review of VA treatment records from January 2007 (one year prior to her claim) through March 2013 reveals no evidence that the Veteran sought or received treatment for her bilateral pes planus.  Similarly, Madigan Army Medical Center and private treatment records are also devoid of any evidence of treatment.

During her August 2008 VA foot examination, the Veteran reported that she experienced constant, sharp, aching and cramping pain throughout the soles of both feet.  She endorsed stiffness, but denied weakness, swelling and fatigue.  She said her only treatment was the use of arch supports.  On physical examination, her gait was within normal limits and examination of the feet revealed no signs of abnormal weight-bearing or breakdown, callosities or any unusual shoe wear pattern.  The Veteran denied the use of any assistive device for ambulation.  There were no findings of tenderness (other than slight tenderness with palpation of the plantar surface of each foot), painful motion, weakness, edema, atrophy or disturbed circulation in either foot, and there was active motion in the metatarsophalangeal joint of both the left and right great toes.  There was no valgus, no forefoot/midfoot malalignment, and no deformity, such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  The achilles tendon of each foot showed good alignment.  There was no pes cavus, hammer toes or Morton's Metatarsalgia.  Hallux valgus was present on each foot (noted by the clinician to be incidental and unrelated to the Veteran's pes planus), with the degree of angulation slight with no resection of the metatarsal head present.  Hallux rigidus was not present on either foot.  An x-ray was positive for bilateral pes planus.  The examiner opined that the Veteran's previous diagnosis of flatfoot, acquired, had progressed to bilateral pes planus and bilateral plantar fasciitis.  He further found that the Veteran's pes planus resulted in no limitation of standing and walking, and did not require any type of shoe support.

During her second VA examination on October 22, 2012, the Veteran's posture and gait were within normal limits, there was bilateral foot pain on use, accentuated on manipulation, characteristic calluses and extreme tenderness of the plantar surfaces, and symptoms not relieved by arch supports.  There was no indication of swelling and no objective evidence of marked deformity.  The diagnoses were bilateral pes planus and plantar fasciitis.  While the Veteran was also diagnosed with asymptomatic hallux valgus unrelated to her service-connected bilateral pes planus, she was not diagnosed with any other foot disability.  The examiner opined that her bilateral arch tenderness was of moderate severity and that the condition impacted her ability to work due to no prolonged walking or standing.  

During her April 2015 Board hearing, the Veteran reported numbness and tingling of the bilateral feet with pain shooting down the legs.  She added that these symptoms impacted her ability to run and jump as part of her profession in law enforcement.  

Based on a review of the evidence of record, the Board concludes that, for the pertinent period prior to October 22, 2012, the criteria for a disability rating in excess of 10 percent for bilateral pes planus are not met.  In reaching this conclusion, the Board considered the pertinent symptomatology shown during the August 2008 VA examination, which revealed no objective evidence of a severe disability, either unilaterally or bilaterally, to include no marked deformity, pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  

However, affording the Veteran the benefit of the doubt, the Board finds that beginning October 22, 2012, the criteria for 50 percent rating have been met.  During the October 2012 VA examination, there was objective evidence of extreme tenderness of the plantar surfaces, not relieved by arch supports.  The Board notes that such symptomology is specifically cited as warranting a 50 percent rating.  While the examination revealed no evidence of marked pronation or severe spasm of the tendo Achilles on manipulation - other symptomology listed under the 50 percent rating criteria - there is no requirement that the Veteran exhibit all criteria to receive the higher rating.  In deciding that a 50 percent rating is warranted, the Board has also considered the examiner's opinion that the Veteran's bilateral pes planus adversely impacted her ability to work by limiting her capacity for standing and walking.  A 50 percent rating is the highest rating available under Diagnostic Code 5276. Resolving reasonable the doubt in favor of the Veteran, the Board finds that beginning October 22, 2012, pes planus more nearly approximates the criteria for a higher 50 percent rating under Diagnostic Code 5276.  In evaluating the Veteran's disability, the Board has considered, along with the schedular criteria, the Veteran's functional limitations associated with pes planus, to include as due to pain, swelling, weakness, stiffness, fatigability, and lack of endurance in granting the higher 50 percent rating under Diagnostic Code 5276.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board further notes that, although the Veteran reported, during her April 2015 Board hearing, that she was experiencing numbness and tingling of the bottoms of both feet with shooting pain in the legs, these symptoms are generally more closely associated with lower extremity peripheral neuropathy or radiculopathy, a separate disability, for which the Veteran was awarded service connection in a June 2015 rating decision.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's bilateral pes planus.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, at no time during the period on appeal was the Veteran diagnosed with weak foot (DC 5277), claw foot (DC 5278), anterior metatarsalgia (DC 5279), hallus rigidus (DC 5281), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  Although the Veteran has been diagnosed as having bilateral hallux valgus (DC 5280), the VA examiner opined that the condition was asymptomatic and unrelated to her service-connected bilateral pes planus. 

Moreover, although the Veteran also has been diagnosed with bilateral plantar fasciitis, this disability is rated under 38 C.F.R. § 4.71a, DC 5010-5276 for degenerative arthritis and flatfoot, acquired.  Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis under DC 5003, based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Here, there is no evidence that the Veteran has been found to have x-ray findings of degenerative arthritis of either foot.  Additionally, because the criteria for a disability rating for plantar fasciitis under DC 5276 is duplicative of the symptomatology used to rate pes planus, the assignment of a separate disability rating for plantar fasciitis would amount to pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, supra.

Accordingly, as the Veteran has not been diagnosed with any other disorder of the feet, other diagnostic codes are not applicable.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic codes used herein to evaluate this disability consider the symptoms reported and objectively demonstrated.  Although the Veteran has reported experiencing constant pain in the soles of her bilateral feet, as previously discussed, the disability ratings for each portion of the period on appeal were assigned in recognition of such symptoms.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; she merely disagrees with the assigned evaluation for her level of impairment.

Moreover, there is no evidence that the Veteran has undergone repeated hospitalizations for her bilateral pes planus.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, the evidence does not establish that her disability markedly interferes with her employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Although, during the October 2012 VA examination, the VA examiner opined that the Veteran's disability would impact her employment because of her inability to run or jump, he did not opine that she could not engage in sedentary work.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus prior to October 22, 2012 is denied.

Entitlement to a disability rating of 50 percent for bilateral pes planus beginning on October 22, 2012 is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


